UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6669


ANTHONY BUSSIE,

                     Petitioner - Appellant,

              v.

STEVEN MNUCHIN,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-hc-02066-BO)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anthony Bussie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Bussie, a federal civil committee, appeals the district court’s orders

dismissing without prejudice his 28 U.S.C. § 2241 (2012) petition and denying his motion

for reconsideration of that order. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Bussie v. Mnuchin, No.

5:19-hc-02066-BO (E.D.N.C. Mar. 5, 2019 & Apr. 15, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2